DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-6, 8-9, 11-12, 19, 21, 30, and 40 with species election of SMCC in the reply filed on March 14, 2022 is acknowledged.  The traversal is on the ground(s) that all claims and all species can be examined without undue search/examination burden. This is not found persuasive because search/examination burden is not a factor in determining appropriateness of election/restriction requirement for a national stage application filed under 35 U.S.C. 371.
In the supplemental response filed on March 29, 2022, applicant argues that Chang’s disclosure (PNAS, 2013) does not teach the claimed subject matter. In response, applicant’s attention is directed to the fact that the special technical feature of DCCPM (drug carrying cell penetrating molecule) as presented at the time of election/restriction requirement is taught by Chang thus the claims as presented lack unity of invention. Further, the final claim amendments as filed on April 8, 2022 contain only composition claims, unlike the claims presented at the time of election/restriction requirement. Hence, applicant’s arguments addressing the supposed errors of the restriction are moot. 
The requirement is still deemed proper and is therefore made FINAL.
In the responses filed on March 14, 2022 and April 8, 2022, applicant included a separate page entitled “REQUEST FOR INTERVIEW”. Applicant’s attention is directed to the fact that an interview is not granted prior to a first Office action on the merits, unless the application is a continuing application, a substitute application, or a special application under a pilot program (e.g., “Full First Action Interview Pilot Program”). Further, the examiner does not deem an interview prior to examination on the merits would advance prosecution of this application. Accordingly, applicant’s untimely request for interview for this non-continuing, non-pilot program application is denied. See MPEP §713.02.

Status of Claims
Claims 1-3, 8-9, 11-12, 19, 21, 30-36, 38, 40, and 42-64 are currently pending in the instant application. Claims 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Accordingly, claims 1-3, 8-9, 11-12, 19, 21, 30-34, 38, 40, and 42-64 are under examination on the merits in the instant case.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The amendment filed on March 14, 2014 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “Advantageously each crosslink has a nominal sequential length of from 2-20 atoms.” This sentence added in paragraph 00190 of the instant specification has no support in the specification because there is no disclosure that 2-20 atoms are “advantageously” used as a crosslink length. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is also objected to because of the following informalities: 
1. Paragraph 0037 contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
2. Table 2 at page 12 of the specification contains illegible, faint disclosure. See the non-black letters/structures. Appropriate correction is required.
3. Table 3 at page 13 of the specification is shaded and contains illegible disclosure, especially the descriptions below “Valine”. Note that the disclosure must be clearly legible with “a high contrast”, in black letters against a white background. See MPEP §608.01. Appropriate correction is required.
4. The specification does not contain separate description for each of Figures 1a, 1b, 1c, 5b, 5c. 
5. The brief description of “Figs 1a-c”, “Fig 2a”, “Fig 2b”, “Fig 2c”, “Fig 2d”, “Fig 4”, and so forth (e.g., “Fig 5a”) does not describe what each of symbols (e.g., “X”, “X1”, “Z”, “Y1”, “Y2”, “Y3”, “L”, “n”) represents in each Figure.  
6. Paragraphs 00247, 00253, and 00256 contain an unrecognizable character (see square) as exemplified below.
7. Paragraphs 0095-0098, 00101-00102, 00108-00113, 00187, and 00199-00202 contain sequence rule non-compliant subject matter. Appropriate correction is required as indicated below.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency – Nucleotide and amino acid sequences appearing in the specification, see 0095-0098, 00101-00102, 00108-00113, 00187, and 00199-00202, are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-9, 11-12, 19, 21, 30-34, 38, 40, and 42-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Note that all dependent claims depend from claim 1.
The instant claims recite “when a molecule not part of the compound”. The claims fail to particularly point out and distinctly claim what the “molecule” should be. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-9, 11-12, 19, 21, 30-34, 38, 40, and 42-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The instant claims recite a negative limitation “when a molecule not part of the compound”.
In the remarks filed on April 8, 2022, applicant points out paragraph 0060 of the published application for support. It is noted that the passage pointed out by applicant does not provide adequate written description support for the claimed negative limitation, and furthermore, the “molecule” that is “not part of the compound” is not even identified/described in the specification. 
“Any negative limitation or exclusionary proviso must have basis in the original disclosure…Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.” (emphasis added). See MPEP §2173.05(i).
Accordingly, the aforementioned claim limitation reciting a negative/exclusionary proviso is considered to introduce new matter that does not have basis in the application as originally filed. 
Claims 47-50 and 60-63 recite that the stapled peptide comprising a lactam cross link comprises pentenylalanine. In the remarks filed on March 14, 2022, applicant states that support for “new claims can be found throughout the application as filed, including the original claims.” It is noted that neither the instant specification nor original claims describe a lactam stapled CPP comprising pentenylalanine. In fact, the instant specification expressly discloses that pentenylalanine is included in stapled peptides having “all-hydrocarbon cross-links” or “all hydrocarbon tethers”. See paragraphs 0042 and 0071. As such, the specification fails to describe the instantly claimed lactam bridge-containing stapled CPP comprising pentenylalanine. 
Accordingly, claims 47-50 and 60-63 introduce new matter that is not supported by the specification/claims as originally filed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-9, 11-12, 19, 21, 30-34, 38, 40, 42-46, 51-59, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (WO 2016/187425 A1, applicant’s citation) in view of Divita et al. (WO 2013/150338 A1, applicant’s citation), Lau et al. (Chemical Society Reviews, 2015, 44:91-102, applicant’s citation), Kaye (US 2014/0315862 A1), and Williams et al. (Current Protocols in Nucleic Acid Chemistry, 2010, applicant’s citation, submitted as author manuscript). 
Hanson discloses a composition comprising a PMO conjugated/linked to a stapled CPP, further comprising a pharmaceutically acceptable solvent, wherein the PMO is useful for treating Duchenne Muscular Dystrophy (DMD) and is formulated for oral, topical, or intravenous administration. See pages 64-68, 70. See the following stapled CPP-PMO conjugate disclosed at page 68, wherein the stapled CPP is a perfluoroaryl peptide having a hexafluorobenzene bridge. 

    PNG
    media_image1.png
    305
    513
    media_image1.png
    Greyscale

Hanson demonstrates improved intracellular delivery of “PPMO 3” having a stapled CPP conjugate compared to a PMO having no CPP. See Figure 1; page 77 including Table 3. See the following “PPMO 3” structure disclosed at page 77.

    PNG
    media_image2.png
    638
    567
    media_image2.png
    Greyscale

Hanson does not teach that the stapled CPP has a lactam bridge. Hanson also does not disclose SEQ ID NO:1 claimed in the instant case, which is linked to the stapled CPP via SMCC. 
Divita discloses a composition comprising an oligonucleotide complexed with a stapled cell penetrating peptides (CPP) having a “hydrocarbon linkage”, wherein the oligonucleotide is an RNA and is delivered to an intended target cell/tissue in vivo by systemic injection such that “stapling of the peptide improves in vivo response by a factor of 2 and allows the use of lower concentrations of siRNA.” (emphasis added). See pages 1-9, 17, and 21; Figure 1A. 
Davita teaches that the “hydrocarbon linkage can also be replaced by another chemical linkage.” (emphasis added). See page 3.
Lau teaches that there are six types of peptide stapling chemistries including lactam stapling. See Figure 16 copied below.

    PNG
    media_image3.png
    521
    507
    media_image3.png
    Greyscale

Lau teaches that lactam stapling is formed by “lactam formation between Lys and Glu/Asp residues.” See page 91.
Kaye teaches making a CPP-conjugated PMO (“eteplirsen”; SEQ ID NO:1) targeting DMD exon 51 for inducing skipping of exon 51, thereby correcting out-of-frame deletions of the DMD gene. See paragraphs 0063, 0164-0167, 0237, and 0241.
See also Table 3 as shown below.

    PNG
    media_image4.png
    114
    558
    media_image4.png
    Greyscale

Kaye teaches that “Ts and Us are interchangeable.” See paragraph 0292. Indeed, Kaye discloses SEQ ID NO:187, which is an RNA counterpart of SEQ ID NO:1, wherein SEQ ID NO:187 has “Us” in place of “Ts”. See the following copied from Table 4.

    PNG
    media_image5.png
    62
    703
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    30
    619
    media_image6.png
    Greyscale

It is noted that Kaye’s SEQ ID NO:187 is 100% identical to SEQ ID NO:1 claimed in the instant case. 
Kaye teaches that a “linker between the CPP and the antisense oligonucleotide” is used for making “an oligonucleotide moiety conjugated to a CPP”. See paragraph 0164.
Kaye teaches that the CPP-conjugated PMO is formulated as a pharmaceutical composition comprising a pharmaceutically acceptable excipient. See paragraphs 0172-0174.
Williams teaches that peptide-oligonucleotide conjugates (POCs) can be synthesized using a heterobifunctional crosslinking reagent that links the delivery peptide to the oligonucleotide, wherein the heterobifunctional crosslinking reagent includes SMCC and SM(PEG). See the entire reference including Figures 1-2. See also the following relevant portion of Figure 5 illustrating a POC comprising an SMCC heterobifunctional crosslinking reagent as the linker. 

    PNG
    media_image7.png
    382
    749
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to replace Hanson’s hexafluorobenzene bridge in the stapled CPP with a lactam bridge, because it would have been obvious to try the known lactam bridge chemistry for making a stapled CPP, because using a stapled CPP as an oligonucleotide delivery carrier was an art-recognized goal/need as evidenced by Hanson and Divita,, and there were only a finite number (six) of bridge/stapling chemistries for making stapled CPPs as taught by Lau, wherein two (hydrocarbon and perfluorobenzene) different chemistries were already tried and demonstrated to be successful in providing a cell-penetrating peptide function. Further, Divita expressly taught that a different bridge/linkage can be used to make a stapled CPP and also taught that “stapling of the peptide improves in vivo response by a factor of 2 and allows the use of lower concentrations” of an oligonucleotide for in vivo response, thereby further motivating a person of ordinary skill in the art to pursue one of the known stapling chemistries for making a composition comprising a lactam-stapled CPP that is linked to a PMO. 
“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
It would also have been obvious to one of ordinary skill in the art to use Kaye’s SEQ ID NO:1 or SEQ ID NO:187 as the PMO that is linked to a lactam stapled CPP. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because making a stapled CPP-PMO for treating DMD was an art-recognized goal as evidenced by Hanson, and because Kaye’s SEQ ID NO:1 or SEQ ID NO:187 was taught to provide effective skipping of exon 51 of DMD, thereby correcting out-of-frame deletions of the DMD gene as taught by Kaye. When linking the lactam stapled CPP to Kaye’s SEQ ID NO:1 or SEQ ID NO:187, one of ordinary skill in the art would have been motivated to utilize an art-recognized heterobifunctional crosslinking reagent such as SMCC and SM(PEG) as the linker with a reasonable expectation of success, because using a linker between the CPP and a PMO was a known synthesis methodology as taught by Kaye, and because heterobifunctional crosslinking reagents such as SMCC and SM(PEG) were known to function as suitable linkers for linking a delivery peptide and an oligonucleotide as taught by Williams. 
Accordingly, claims 1-3, 8-9, 11-12, 19, 21, 30-34, 38, 40, 42-46, 51-59, and 64 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-9, 11-12, 19, 21, 30-34, 38, 40, 42-46, 51-59, and 64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 64-93 of copending Application No. 16/061,548 in view of Divita et al. (WO 2013/150338 A1, applicant’s citation) and Lau et al. (Chemical Society Reviews, 2015, 44:91-102, applicant’s citation).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘548 application claims. 
Note that SEQ ID NO:2 claimed in the ‘548 application claims is 100% identical to SEQ ID NO:1 claimed in the instant claims. The structural difference between the conflicting claims is the stapling linkage, wherein the ‘548 claims recite “olefin cross linking” or “a hydrocarbon bridge”, whereas the instant claims recite “lactam cross link or bridge”. It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the “olefin cross linking” or “a hydrocarbon bridge” recited in the ‘548 application claims with the instantly recited “lactam cross link or bridge” with a reasonable expectation of success, thereby arriving at the instant claims, because it was art-recognized knowledge that stapled peptides can be formed via “lactam formation” or by “hydrocarbon stapling, which involves the ring-closing metathesis of olefin-bearing amino acids” as taught by Lau (see pages 91-92), and it was also known in the art that “stapled CPPs using an olefin-bearing non-natural amino acid” forming “a hydrocarbon staple” or “hydrocarbon linkage” “can also be replaced by another chemical linkage” as taught by Divita (see pages 3-4). That is, the link/bridge claimed in the ‘548 claims and that claimed in the instant claims were known to be interchangeable/equivalent before the effective filing date, and the instantly claimed lactam bridge was one of a finite number of stapling chemistry options known in the art that can be pursued with a reasonable expectation of success. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635